EXHIBIT 32 CERTIFICATION The undersigned certify pursuant to 18 U.S.C. Section 1350, that: The accompanying quarterly report on Form 10-Q for the period ended June 30, 2011 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the accompanying report fairly presents, in all material respects, the financial condition and results of operations of the Corporation. Date: August 9, 2011 By /s/ Michael N. Vittorio Michael N. Vittorio PRESIDENT & CHIEF EXECUTIVE OFFICER (principal executive officer) By /s/ Mark D. Curtis Mark D. Curtis SENIOR VICE PRESIDENT AND TREASURER (principal financial and accounting officer)
